               Case 3:20-mj-70968-MAG Document 18 Filed 07/28/20 Page 1 of 3




 1 Edward W. Swanson, SBN 159859
   ed@smllp.law
 2 Audrey A. Barron, SBN 286688
   audrey@smllp.law
 3
   SWANSON & McNAMARA LLP
 4 300 Montgomery Street, Suite 1100
   San Francisco, California 94104
 5 Telephone: (415) 477-3800
   Facsimile: (415) 477-9010
 6
   Attorneys for Chen Song
 7
                                   UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10

11   UNITED STATES OF AMERICA,                       ) CASE NO. 20-MJ-70968 MAG
                                                     )
12           Plaintiff,                              ) STIPULATION AND [PROPOSED] ORDER
                                                     )
13      v.                                           )
                                                     )
14   CHEN SONG,                                      )
                                                     )
15           Defendant.                              )
                                                     )
16

17           Defendant Chen Song, by and through her counsel, Edward W. Swanson, and the United States,
18 by and through Assistant United States Attorney Benjamin Kingsley, hereby stipulate and agree as

19 follows:

20           Defendant was charged by criminal complaint on July 17, 2020 and arrested on that complaint on
21 July 18, 2020. She made her initial appearance in this district on July 20, 2020. On that date, the

22 government moved for detention. On July 21, 2020, defendant was released on conditions, and a

23 preliminary hearing was scheduled for August 10, 2020 at 10:30 a.m. On July 23, 2020, the government

24 moved for reconsideration of the release order. That motion is still pending and scheduled for a hearing

25 on July 31, 2020. Also on July 23, 2020, new defense counsel began representing defendant.
            The parties request a continuance of the deadline to submit the bond package to secure Ms.
26
   Song’s bond with real property pursuant to General Order 55. Ms. Song’s family is working to obtain a
27
   title report and appraisal of the property that will secure the bond. The parties request that the Court
28

     STIPULATION AND [PROPOSED] ORDER               1
     20-MJ-70968 MAG
30
             Case 3:20-mj-70968-MAG Document 18 Filed 07/28/20 Page 2 of 3




 1 continue the deadline to submit the bond package until August 5, 2020.

 2

 3 DATED: July 28, 2020                                        /s/                  ___
                                                              BENJAMIN KINGSLEY
 4                                                            Assistant United States Attorney
 5
                                                               /s/                 ___
 6                                                            EDWARD SWANSON
                                                              Counsel for Defendant Chen Song
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER             2
     20-MJ-70968 MAG
30
             Case 3:20-mj-70968-MAG Document 18 Filed 07/28/20 Page 3 of 3




 1                                         [PROPOSED] ORDER

 2         For the reasons stated above, the deadline for the bond package to secure Ms. Song’s bond is

 3 continued until August 5, 2020.

 4

 5         IT IS SO ORDERED.

 6

 7 DATED:
                                                              HONORABLE SALLIE KIM
 8                                                            United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER              3
     20-MJ-70968 MAG
30
